Citation Nr: 0620079	
Decision Date: 07/11/06    Archive Date: 07/21/06

DOCKET NO.  04-14 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York


THE ISSUES

1.  Entitlement to a compensable rating for a right inguinal 
hernia.  

2.  Entitlement to a compensable rating for ancylostomiasis 
(hookworm).  

3.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1956 to 
November 1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the RO denied entitlement to a compensable rating 
for an inguinal hernia and hookworm and denied entitlement to 
service connection for PTSD.  The veteran perfected an appeal 
of these issues.

The veteran has a claim pending for residuals of frostbite.  
It does not appear from the evidence of record that final 
action has been taken on this claim.  It is therefore, 
REFERRED to the RO for any action deemed necessary.

Additionally, the veteran's correspondence appears to be an 
attempt to reopen his claim for service connection for 
residuals of duodenal ulcer and gastrectomy.  This matter is 
also REFERRED to the RO for any action deemed necessary.

The issue of an increased rating for ancylostomiasis is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran does not suffer from PTSD related to 
service.

3.  The veteran's right inguinal hernia is small and 
reducible, never requiring surgery. 
CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).

2.  The criteria for a compensable rating for a right 
inguinal hernia have not been met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic 
Codes 7338 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Development of the Claim

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in September 2002 and September 2003 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection and an increased rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  The case was readjudicated by the February 2004 
Statement of the Case (SOC), and April 2004 Supplemental 
Statement of the Case (SSOC).  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post service treatment 
records and examination reports, and records from the Social 
Security Administration (SSA). 

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for an 
increased rating, any question as to an appropriate effective 
date to be assigned is rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes:  his multiple contentions; his 
service medical and personnel records; VA medical records; 
private medical records; VA examination reports; and records 
from SSA.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service Connection for PTSD

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2005).

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).

The veteran asserts entitlement to service connection for 
PTSD as a result of stressors that he experienced in service.  
Specifically, he states that he was treated badly in the Army 
by his peers and superiors.  He contends that this 
mistreatment and the stress it created caused his PTSD.  He 
does not contend that he was involved in combat, and the 
evidence reveals that he served during peacetime.  

Thus, the record does not show, nor does the veteran contend, 
that he engaged in combat while on active duty.  Because he 
did not serve in combat, the occurrence of his claimed in-
service stressors must be supported by corroborating 
evidence.  Dizoglio, supra; see also Cohen v. Brown, 10 Vet. 
App. 128, 145-46 (1997).

The veteran's reported stressors have not been sufficiently 
detailed to allow VA to attempt to verify them and/or are of 
the type that likely cannot be verified, such as being 
treated badly because of his stomach condition. 

In summary, the stressful events reported by the veteran are 
either not subject to verification, or unable to be verified 
due to lack of information.  The Board finds, therefore, that 
the claimed stressors are not supported by corroborating 
evidence.  Furthermore, there is no medical evidence of 
record diagnosing PTSD.     

Although the veteran asserted that he suffers from PTSD 
related to service, when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render such an opinion.  See Routen v. Brown, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied 525 U.S. 962 (1998); see 
also Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As the evidence fails to show a verified stressor or a 
diagnosis of PTSD, there is no basis upon which the claim for 
service connection for PTSD can be granted.  Thus, the claim 
for service connection for PTSD must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


Right Inguinal Hernia

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In a rating decision of November 1958, the RO granted service 
connection for a very small, indirect right inguinal hernia, 
and assigned a noncompensable rating under Diagnostic Code 
7338. 

Under the criteria of Diagnostic Code 7338, a noncompensable 
disability rating is warranted for an inguinal hernia that is 
small, reducible, without true hernia protrusion, or that is 
not operated but remediable.  A 10 percent disability rating 
is warranted for postoperative recurrent hernia that is 
readily reducible and well supported by a truss or belt.  A 
30 percent rating is warranted for a small, postoperative 
recurrent, or unoperated irremediable hernia that is not well 
supported by truss, or not readily reducible.  A 60 percent 
disability rating is warranted for a large, postoperative, 
recurrent hernia, that is not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338.

The medical evidence of record fails to show his right 
inguinal hernia is postoperative or irremedial in nature.  
The veteran presented for a VA examination in September 2003, 
which included review of the veteran's claims file.  The 
examiner indicated that the veteran never had right inguinal 
hernia surgery.  Physical examination revealed that the 
veteran's inguinal hernia orifices are intact.  The examiner 
diagnosed right inguinal hernia, small, reducible.  

The evidence clearly shows that the veteran's right inguinal 
hernia has never been operated on, and is small and 
reducible.  Thus, his disability clearly falls within the 
noncompensable criteria under Diagnostic Code 7338, and an 
increased rating is not warranted.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, supra; 
Gilbert; supra 


ORDER

Entitlement to service connection for PTSD is denied. 

Entitlement to a compensable rating for a right inguinal 
hernia is denied. 


REMAND

The evidence shows the veteran last underwent an examination 
for ancylostomiasis in June 2001, approximately 5 years ago.  
On that examination, the examiner noted the history of the 
disorder, and objective testing revealed no current ova or 
parasite.  The examination also diagnosed recurrent diarrhea, 
but provided no indication as to whether this was a residual 
of his ancylostomiasis, or is related to his nonservice 
connected gastrointestinal disorders, which include a 
perforated duodenal ulcer status post partial gastrectomy.  

Thus, a new VA examination should be scheduled to determine 
the current status of his ancylostomiasis and whether he 
suffers any residuals from this disorder.

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  On remand the RO should provide corrective 
notice consistent with Dingess. 

Accordingly, this case is remanded for the following 
action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if an increased rating is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for 
ancylostomiasis (hookworm) since 
September 2003.  After securing the 
necessary release, the RO should obtain 
these records.  Specifically, the RO 
should obtain current VA treatment 
records, dating since September 2003. 

3.  Thereafter, the veteran should be 
afforded a VA gastrointestinal 
examination to determine the current 
status of and residual symptomatology 
related to his service connected 
ancylostomiasis (hookworm).  The claims 
folder should be made available to and 
reviewed by the examiner prior to 
completion of the examination.  All 
indicated tests and studies should be 
conducted.  A rationale for any opinions 
expressed should be provided.

The examiner should indicate whether the 
veteran suffers from any current residual 
symptoms from ancylostomiasis.  The 
examiner should, if possible, distinguish 
any ancylostomiasis-related symptoms 
identified from the nonservice-connected 
gastrointestinal disorders.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C. §§ 5109B, 7112.


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


